J-A07040-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                                           :
              v.                           :
                                           :
                                           :
 TYWON D. BAKER                            :
                                           :
                     Appellant             :   No. 315 MDA 2019

          Appeal from the PCRA Order Entered January 24, 2019
   In the Court of Common Pleas of Dauphin County Criminal Division at
                     No(s): CP-22-CR-0002036-2007,
            CP-22-CR-0002041-2007, CP-22-CR-0002053-2007


BEFORE: OLSON, J., DUBOW, J., and McLAUGHLIN, J.

JUDGMENT ORDER BY McLAUGHLIN, J.:                       FILED MAY 19, 2020

      Tywon Baker appeals pro se from the order entered January 24, 2019,

denying his fifth petition filed pursuant to the Post-Conviction Relief Act

(“PCRA”),   42     Pa.C.S.A.     §§   9541-9546,   as   untimely.   Based   on

Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018), we quash this appeal.

      On June 23, 2008, Baker pleaded guilty to third-degree murder and

related charges at three separate docket numbers: 2036 CR 2007, 2041 CR

2007, and 2053 CR 2007. The court sentenced him to 30 to 60 years in prison.

He did not file a direct appeal. On September 14, 2012, this Court affirmed

the denial of Baker’s first, counseled, PCRA petition, and granted PCRA

counsel’s petition to withdraw.

      Baker filed the instant PCRA petition, his fifth, on October 12, 2018,

claiming to have met the newly recognized constitutional right exception to
J-A07040-20



the PCRA time-bar, based on McCoy v. Louisiana, 138 S.Ct. 1500 (2018).

The PCRA court denied the petition as untimely on January 24, 2019. On

February 13, 2019, Baker appealed pro se, filing a single notice of appeal

listing the three trial court docket numbers.

       We do not reach the merits of Baker’s issues because we must quash

the appeal pursuant to Rule of Appellate Procedure 341 and Walker.1

       [I]n Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018), our
       Supreme Court held – unequivocally – that “prospectively, where
       a single order resolves issues arising on more than one docket,
       separate notices of appeal must be filed for each case.” Id.
       at 971 (emphasis added). The Supreme Court observed that the
       Official Note to Rule 341 of the Pennsylvania Rules of Appellate
       Procedure “provides a bright-line mandatory instruction to
       practitioners to file separate notices of appeal,” and accordingly,
       determined that “the failure to do so requires the appellate
       court to quash the appeal.” Walker, at 976-77 (emphasis
       added).

Commonwealth v. Nichols, 208 A.3d 1087, 1089-90 (Pa.Super. 2019)

(emphasis in original).

       Here, Baker’s case involves three separate docket numbers: 2036 CR

2007, 2041 CR 2007, and 2053 CR 2007. Under current precedent, our

Supreme Court mandates that Baker must have filed a separate notice of

appeal for the dismissal of his PCRA petition filed at each docket number.

Instead, Baker filed a single notice of appeal containing multiple docket

numbers. Therefore, pursuant to Walker, we quash the appeal.
____________________________________________


1 On March 12, 2019, this Court issued a rule to show cause directing Baker
to show why his appeal should not be quashed in light of Walker. Baker filed
a response and, on April 26, 2019, this Court entered an order discharging
the rule and stating that the merits panel would revisit the issue.

                                           -2-
J-A07040-20



     Appeal quashed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 05/19/2020




                          -3-